DECISION
The application of the above-named defendant for a review of the sentence of 5 years with 3 years suspended imposed on April 4, 19883, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 3 years deferred. The amendment in sentence makes the sentence more consistent with similar transactions in that area during the time this particular crime was committed. This Board finds that the Parole Officer also recommended a deferred imposition of sentence.
We wish to thank Ann German, Attorney from Libby, for her assistance to the Defendant and to this court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Chairman; Mark Sullivan, John Henson.